               Case 2:16-cv-00922-TSZ Document 94 Filed 10/15/18 Page 1 of 3



                                                                                HON. THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
10

11      FAIR HOUSING CENTER OF
        WASHINGTON,
12                 Plaintiff,                                 NO: 2:16-cv-00922 TSZ

13
        v.                                                    DEFENDANTS' RESPONSE TO
14                                                            PLAINTIFF’S PETITION FOR
        BREIR-SCHEETZ PROPERTIES, LLC, a                      ORDER TO SHOW CAUSE
15      Washington corporation; and FREDERICK
        BREIER-SCHEETZ, an individual,                        NOTED ON
16
                                                              MOTION CALENDAR:
17                      Defendants.                           October 19, 2018

18

19           Fair Housing Center of Washington (FHCW) bases its most recent effort to have the Court

20   hold Defendants in contempt on an effort by a tester to rent a studio apartment for herself and her
21   child at the Granada Apartments. That effort is the latest in a series of efforts by FHCW testers
22
     posing as single parents of a child to rent a studio apartment at the Granada Apartments. From that
23
     series one might infer that FHCW would not regard an occupancy limit of two persons applicable to
24
     the subject studio apartments to violate the Federal Housing Act. Yet, when given the opportunity at
25

                                           GEORGE T. HUNTER ATTORNEY AT LAW
     DEFENDANTS' RESPONSE RE: SHOW CAUSE                     5900 48th Ave. South
     (2:16-cv-00922 TSZ)           - Page 1 of 3               Seattle, WA 98118
                                                                     206.851.7700
               Case 2:16-cv-00922-TSZ Document 94 Filed 10/15/18 Page 2 of 3



     trial to provide its opinion as to what occupancy limit at the Granada Apartments would not violate
 1
     the Fair Housing Act, declined to opine. Further, the language of the Court’s injunction issued against
 2

 3   Defendants does not identify the minimum occupancy limit that would not run afoul of the FHA. C

 4          Consequently, Defendants are concerned that if, for example, they were to implement a two-

 5   person per studio apartment occupancy policy, FHCW might well send testers posing as families of

 6   three persons to inquire about the availability of studios for rent at the Granada Apartments. Upon
 7   learning of the two-person per apartment rule, FHCW would then allege that the new occupancy
 8
     policy also violates the FHA. Because FHCW has declined to specify a minimum occupancy policy
 9
     that it believes is permissible under the FHA, Defendants do not know what FHCW’s position is on
10
     the matter of a permissible occupancy limitation at the Granada Apartments. Regardless, as of
11
     October 15, 2018, Defendants are implementing a two-persons per studio occupancy policy for the
12
     subject studio apartments at the Granada Apartments. Hunter Dec. ¶2. Further, Defendants ask the
13
     Court to specify the limit on what the FHA permits Defendants to implement as an occupancy limit
14
     for those studio apartments.
15

16   Dated this 15th day of October 2018.

17                          GEORGE T. HUNTER ATTORNEY AT LAW

18
                            By: s/George T. Hunter
19                              George T. Hunter
                                WSBA No. 14388
20                              5900 48th Ave. South
                                Seattle, WA 98118
21
                                Phone: 206.851.7700
22                              Email: gthunter7700@gmail.com

23

24

25

                                           GEORGE T. HUNTER ATTORNEY AT LAW
     DEFENDANTS' RESPONSE RE: SHOW CAUSE                     5900 48th Ave. South
     (2:16-cv-00922 TSZ)           - Page 2 of 3               Seattle, WA 98118
                                                                     206.851.7700
              Case 2:16-cv-00922-TSZ Document 94 Filed 10/15/18 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1

 2
            I hereby certify that on October 15, 2018, I electronically filed the foregoing with the Clerk
 3
     of the Court using the CM/ECF system which will send notification of such filing to the following:
 4
     Jesse Wing
 5   WSBA No. 27751
     701 Second Avenue, Suite 1500
 6   Seattle, WA 98104
     Phone: 206.622.1604
 7   FAX: 206.343.3961
     Email: JesseW@MHB.com
 8

 9   Jeffrey L. Taren
     WSBA No. 50275
10   701 Second Avenue, Suite 1500
     Seattle, WA 98104
11   Phone: 206.622.1604
     FAX: 206.343.3961
12   Email: JeffreyT@mhb.com

13

14                         By: s/George T. Hunter
                               George T. Hunter
15
                               WSBA No. 14388
16                             5900 48th Ave. South
                               Seattle, WA 98118
17                             Phone: 206.851.7700
                               Email: gthunter7700@gmail.com
18

19

20

21

22

23

24

25

                                           GEORGE T. HUNTER ATTORNEY AT LAW
     DEFENDANTS' RESPONSE RE: SHOW CAUSE                     5900 48th Ave. South
     (2:16-cv-00922 TSZ)           - Page 3 of 3               Seattle, WA 98118
                                                                     206.851.7700
